EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A voicemail was left on 12/10/2021 and 12/14/2021 for John A. Castellano and a voicemail was left on 12/14/2021 for Peter S. Firey requesting authorization for this Examiner’s Amendment. The Examiner’s Amendment is being made to correct a minor typographical error in order to expedite prosecution of the application.

The application has been amended as follows: 
	Claim 13 has been amended as follows:


	13. A spasticity evaluation device comprising: 
a first sensor configured to be attached to a distal end portion of a human body from a joint of the human body, and configured to obtain a first measurement value including at least one of an acceleration in a first direction intersecting a length direction of the distal end portion, an acceleration in a second direction intersecting the first direction, or an angular velocity in a third direction intersecting each of the first direction and the second direction; 
a second sensor configured to be attached to a proximal portion of the human body from the joint of the human body, and configured to obtain a second measurement value 
a processor configured determine an angle of the joint based on a quasi-static mode in which the angle of the joint is determined based on the measured accelerations of the distal end portion and the proximal portion and a dynamic mode in which the angle of the joint is determined based on the measured angular velocities of the distal end portion and the proximal portion, and determine the quasi-static mode or the dynamic mode based on the measured accelerations and the measured angular velocities; and 
a display connected to the first sensor and the second sensor, and configured to display spasticity evaluation information to be used to evaluate spasticity based on the angle of the joint 
ALLOWABILITY NOTICE
It is noted to the Applicant that the new Examiner of Record is Kyle W. Kretzer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 10/28/2021, have been fully considered.   
Applicants have amended their claims, filed 10/28/2021.
Applicants have amended claims 1-2, 4-6, 8, 10-11, 13, and 17-20.

Applicants have canceled claim 3. 
Claims 1-2 and 4-20 are the current claims hereby under examination.
Drawings
The drawings filed on 11/04/2019 are accepted by the Examiner.
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 11 of Remarks, filed 10/28/2021, with respect to claims 1-12 and 17-20 have been fully considered and are persuasive. Applicants have amended claims 1, 17, and 19. Applicants have canceled claim 3.  The 112(b) rejection of claims 1-12 and 17-20 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Response to Arguments

Applicant’s arguments, see page 10 of Remarks, filed 10/28/2021, with respect to claims 1-16 have been fully considered and are persuasive. Applicants have amended claim 1, 5, 10, and 13 to no longer be directed to and/or encompass a human organism. The 101 rejection of claims 1-16 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see page 11-12 of Remarks, filed 10/28/2021, with respect to claims 1-2, 10, and 13-16 have been fully considered and are persuasive. Applicants have amended claim 1 and 13 to include the allowable subject matter of claim 3. The 102(a)(1) rejection of claims 1-2, 10, and 13-16 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Response to Arguments
Applicant’s arguments, see page 12 of Remarks, filed 10/28/2021, with respect to claims 7-9 and 11-12 have been fully considered and are persuasive. Claims 7-9 and 11-12 depend from claim 1, which now contains the allowable subject matter from pervious claim 3. The 103 rejection of claims 7-9 and 11-12 has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-2 and 4-20 are allowable over the prior art made of record. The closest prior art of record includes KR 101656940 (English Translation), hereinafter referred to as KPU, cited in the previous Office Action.
KPU discloses a system for diagnosing musculoskeletal disorders (para. [0001]), comprising a first and second sensor configured to measure an acceleration or angular velocity (Fig. 5, and para. [0011]). KPU further discloses a processor configured to provide analysis of the range of motion of the joint between the two sensors and output a result based on the analysis (para. [0026-0027]). However, KPU, alone or in combination does not disclose, teach, or reasonably suggest determining an operating quasi-static mode and a dynamic mode based on measured angular velocities and measured accelerations to determine spasticity information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791